Citation Nr: 0605095	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for an acquired mental 
disorder variously diagnosed as schizophrenia and bipolar 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to January 
1978.
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A July 2001 rating decision denied 
the veteran's claim for an increased rating for his 
psychiatric disorder.  The veteran perfected an appeal of 
that determination.

In February 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on the 
veteran's behalf in February 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's bipolar disorder manifests with symptoms 
such as isolative behavior, few friends, estrangement from 
family except his daughter, short-term memory impairment, 
depressed and frustrated mood, some ideas of reference, and 
mildly constricted affect, with a current Global Assessment 
of Functioning (GAF) of 51.

3.  The preponderance of the competent medical evidence shows 
that occupational and social impairment reflective of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships, has not been more nearly approximated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the requirements for a rating of 50 percent, but no more, for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9432 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of March 2004, December 2004, and 
August 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2002 Statement of the 
Case (SOC), and a November 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and statements from the 
veteran's employer.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual background

Historically, a May 1979 rating decision granted service 
connection for acute schizophrenia, undifferentiated type.  
His current application for an increase was triggered by a 
2001 VA hospitalization report for in-patient treatment for 
his disability.  The July 2001 discharge summary reflects 
that the veteran's diagnosis at discharge was bipolar 
disorder, depressed, with a GAF of 45.  The July 2001 rating 
decision denied the veteran's claim for an increased rating 
and continued the 30 percent evaluation of his disability.

During the April 2002 VA examination, the veteran reported 
that, during his then most recent hospitalization, his 
condition was stabilized by Paxil, and that he was not 
depressed at the time of the examination.  He related that 
the most positive and stabilizing aspect of his life was his 
job, as he had no social relationships outside his job, 
except for his relationship with his daughter.  The periodic 
hospitalizations had caused the veteran to have low self-
esteem and be reluctant to form personal relationships.  He 
also feared that he would lose his job.

The mental status examination revealed the veteran to be 
alert and oriented.  His affect was full range, and there was 
no evidence of psychotic symptoms or delusions.  His thought 
process was logical and goal oriented, and he denied suicidal 
or homicidal thoughts.  He did describe difficulty 
concentrating at times, which caused some short-term memory 
problems, but he denied any panic or anxiety attacks.  He 
felt depressed when he awoke at night, and he felt lonely and 
isolated, except when at work.  The examiner rendered a 
diagnosis of bipolar disorder, mixed, then in remission and 
stable due to medication.  The GAF was assessed as 45.  The 
examiner noted that the veteran was apprehensive about the 
future and feared a nervous breakdown, and that his primary 
stressor was financial concerns due to his extended 
hospitalizations.

The March 2004 examination report reflects that the examiner 
conducted a comprehensive review of the claims file as part 
of the examination.  The report reflects that the veteran 
related that he worked 55 hours a week for the Narcotic 
Enforcement Officers Association, and that he had worked 
there for eight years.  He presented letters from his 
employer to the effect that his level of performance had not 
returned to pre-2001 levels, and that he had difficulty 
staying awake due to his medication, though he had improved.  
He and his wife divorced in 2002, and the examiner noted that 
the veteran described a strong tendency towards isolative 
behavior due to a fear of rejection and loss.  The veteran 
also indicated that he thought he deserved a higher 
evaluation due to the GAF assigned at the 2002 examination.  
The examiner noted from the veteran's records that his 
average GAF had been 46.75.

Mental status examination revealed the veteran to be oriented 
to person, place, and situation.  While he knew the correct 
date and day of the week, he indicated that the current 
season was late fall.  Immediate and delayed recall of three 
objects was impaired, but the examiner noted that his overall 
score on the Modified Mini-Mental Status examination was 
within normal limits.  The veteran described his mood as 
somber and annoyed.  His affect was slightly restricted, and 
his mood was congruent.  Speech was within normal limits, and 
content was generally logical and free of overt 
hallucinations and delusions.  He denied suicide and homicide 
ideation and hallucinations, and other symptoms of psychosis.  
He also denied any symptoms consistent with an anxiety 
disorder such as agoraphobia, panic disorder, or generalized 
anxiety disorder.

The examiner rendered a diagnosis of bipolar disorder, most 
recent episode depressed, with history of psychotic features.  
GAF was assessed as 50.  The examiner noted that the 
veteran's psychiatric history and the findings of the 
examination showed that his symptoms were more consistent 
with the diagnosis of bipolar disorder than schizophrenia.  
While the veteran had manifested major depressive or manic 
episodes, in between these episodes his symptoms had been 
moderately depressive and impacted his day-to-day 
functioning.  The examiner noted, however, the fact that the 
veteran was employed full time and enjoyed an ongoing 
supportive relationship with his 12-year-old daughter.

The examiner noted that her assessed GAF of 50 was based on 
the fact that the veteran's severe psychotic symptoms were 
well controlled with medication and that he continued to 
experience moderate depression and difficulty with social 
relationships.

The March 2005 examination report reflects that the examiner 
observed the veteran's mood to be frustrated and depressed, 
though he related that his sleep and appetite were good.  He 
denied having experienced anhedonia, but he reported 
difficulty concentrating and feeling worthless, very lonely, 
and anxious in social situations.  The veteran reported 
having experienced anxiety attacks, which the examiner 
clarified as actually having been panic attacks.  They 
manifested with sweating, a racing heart, shakes, difficulty 
catching breath, and hot flashes.  They could last from three 
to five minutes to hours, and they occurred on average two to 
three times a month.  The examiner noted that the veteran's 
symptoms met the criteria for a panic disorder with 
agoraphobia.

The veteran related that, while his productivity at work had 
increased, he had not reattained his pre-2001 level.  He also 
related that his social network was restricted to his work 
environment, but he rarely interacted with co-workers outside 
the work environment.  He was estranged from his siblings, 
and his only family relationship was his daughter.

Mental status examination revealed the veteran to exhibit 
normal motor movements and normal speech.  His mood was 
depressed and frustrated, and his affect was mildly 
constricted.  He denied suicidal or homicidal ideation, as 
well as any current paranoid ideation.  He indicated that he 
has experienced ideas of reference, believing that others are 
talking about him and taking special notice, which has 
occurred since 1977.  His thoughts were logical, goal 
directed, and coherent.  He denied any auditory or visual 
hallucinations.  Brief cognitive screening revealed scores of 
98/100 on the Modified Mini-State and 30/30 on the Folstein 
Mini-Mental Status examination, both of which were within 
normal limits.  The examiner rendered a diagnosis of bipolar 
disorder, most recent episode depressed, and panic disorder 
with agoraphobia.  GAF was assessed as 51.

The examiner noted the veteran's employer-documented memory 
lapses and occasional confusion at work, and the fact that 
his performance level had not returned to that prior to his 
2001 hospitalization.  Nonetheless, the examiner also noted 
that the veteran had held the same job for the past nine 
years and that he functioned fairly well.  The examiner also 
observed and explained the divergence in assessed GAFs 
between that of the veteran's primary mental health 
clinician, 59, and the other examiners who have evaluated him 
in the mid-40s to low 50s.  Overall, however, the examiner 
noted that, over a two-year period, four clinicians had rated 
the veteran's GAF from the high 40s to the high 50s, but the 
last two compensation and pension examiners had assessed it 
in the low 50s.

The examiner based the veteran's 2005 GAF of 51 on the basis 
of his feelings of worthlessness, occasional panic attacks, 
his estrangement from his siblings, and the fact that he had 
very few friends.

VA treatment records from July 2001 through September 2005 
show treatment for his bipolar disorder.  Current records 
show the disorder is stable.  GAF scores ranged primarily 
from 45 to 59.   




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  
Applicable rating criteria are applied via an overall 
assessment of one's disability picture.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Resolving all doubt in the veteran's favor, the Board finds 
that the competent medical evidence of record shows the 
veteran's bipolar disorder more nearly approximates the 
criteria for a 50 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.

Under the current criteria, a mental disorder which results 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9432 (2005).

A mental disorder which produces occupational and social 
impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

Mental disorders which manifest with occupational and social 
impairment reflective of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships, warrants an evaluation of 
70 percent.  Id.

A mental disorder with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants an evaluation of 100 percent.  Id.

The Board finds that the preponderance of the most recent 
competent medical evidence shows the veteran to manifest 
moderate symptoms, as reflected by his most current GAF.  The 
GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  DSM-IV, p. 46.  A GAF of 51 is the lowest end of 
the range of 51-60, which reflects moderate symptoms, such as 
occasional panic attacks and a flattened effect.  Id., at 47.  
A GAF of 41 to 50 indicates serious symptoms.  

Upon consideration of the evidence as a whole, to include 
some short-term memory impairment, his continued mood 
disturbance, albeit moderate, and his isolative behavior, 
along with GAF scores primarily ranging in the 45 to 51 
range, are sufficient to more nearly approximate the criteria 
for a 50 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that the competent medical evidence of record 
does not show a higher evaluation to be warranted, as the 
veteran's bipolar disorder does not more nearly approximate a 
70 percent or higher evaluation.  He has not manifested any 
of the psychological symptoms for that evaluation.  There is 
no evidence of suicide or homicide ideation, illogical 
speech, inability to function independently, or neglect of 
personal hygiene.  Further, he has maintained full-time 
employment, and he maintains a supportive relationship with 
his daughter and coworkers.  Finally, VA treatment records 
show his disorder is stable.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's bipolar disorder more nearly 
approximates a 50 percent evaluation, and that 50 percent 
adequately compensates him for the occupational and social 
impact of his mental disorder.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9432. 


ORDER

Entitlement to an evaluation not to exceed 50 percent for an 
acquired mental disorder, to include bipolar disorder, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


